Order of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered December 1, 2004, inter alia, finding that respondent father’s consent to the subject children’s adoption is not required and committing custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
Although Family Court incorrectly placed the burden on respondent to come forward in the first instance with evidence that he satisfied Domestic Relations Law § 111 (1) (d), conditioning the need for respondent’s consent to adoption on financial support and either monthly visitation or regular communication (see Matter of Dominique P., 24 AD3d 335, 336 [2005]), we nevertheless affirm given a record that contains clear and convincing evidence that respondent did not satisfy the statute (see Matter of Sara HH., 266 AD2d 779 [1999]). Respondent never provided any support to the children. While there is some evidence that he visited the older child at least monthly during certain periods of time, he did not visit at all during an eight-month period that a warrant existed for his arrest. Concerning the younger child, while respondent claims that the agency prevented him from visiting her until his paternity was established, there is no evidence that he otherwise tried to communicate with her. Concur—Buckley, EJ., Saxe, Friedman, Williams and Malone, JJ.